                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

EUGENE K. JONES-EL,                           )
                                              )
              Plaintiff,                      )
                                              )
      v.                                      )       No. 2:18-CV-65-JMB
                                              )
CHANTAY GODERT, et al.,                       )
                                              )
              Defendants.                     )


                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to File a Third Amended

Complaint (ECF No. 48) so that he can name seven additional Defendants. Defendants have

filed opposition thereto (ECF No. 49).

       Although the federal rules are usually liberally construed to permit parties to amend

pleadings, add parties, and to similarly control the pace of litigation, see, e.g. Hopkins v.

Saunders, 199 F.3d 968, 974 (8th Cir. 2000), that is not the case with case management orders

as the federal rules set a less forgiving standard. See Bradford v. DANA Corp., 294 F.3d

807, 809 (8th Cir. 2001) (finding that the standard in modifying case management orders is

“good cause,” which is less forgiving than that required to amend pleadings under Rule 15).

When a party seeks leave to amend its complaint after the deadline in the applicable case

management order has passed, as in this case, “Federal Rule of Civil Procedure 16(b)’s good

cause standard applies, not the standard of Rule 15(a).” Travelers Indem. Co. of America v.

Holtzman Properties, L.C.C., 2009 WL 485056, at *1 (E.D. Mo. Feb. 26, 2009). While Rule

15(a) liberally permits amended pleadings “when justice so requires,” Rule 16(b) specifies

that such an order “shall not be modified except upon a showing of good cause” and by leave

of the district judge. Schenk v. Chavis, 259 F.App’x 905, 907 (8th Cir. 2008). Thus, the

                                                  1
moving party must first make the requisite showing and the Court retains discretion as to

whether to grant the motion. Bradford, 294 F.3d at 809. “[T]he existence or degree of

prejudice to the party opposing the modification and other factors may also affect the

decision.” Id.

       The Case Management Order (“CMO”) in this case set September 6, 2018, as the

deadline for joining parties. In order to amend after this deadline, Plaintiff must satisfy the

standard for modifying scheduling orders. Under Rule 16, a case management order “may be

modified only for good cause.” Fed.R.Civ.P. 16(b)(4). Because the deadline for amending

pleadings elapsed on September 6, 2018, Plaintiff is required to satisfy the good cause

standard of Rule 16(b)(4) by showing that he has been diligent in attempting to meet the

scheduling orders requirements. Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716–17

(8th Cir. 2008).

       Defendants oppose the motion for leave to file a third amended complaint, arguing

that the CMO’s deadline to amend pleadings has passed. Defendants additionally argue that

permitting Plaintiff to amend the complaint at this time would cause undue prejudice to

Defendants because they have filed a motion for summary judgment based on the legal

theories set forth in Plaintiff’s complaint prior to receiving Plaintiff’s motion to amend.

       Plaintiff concedes that he has known the identities of the seven individuals he now

seeks to join since September 5, 2018, when Defendants provided their initial disclosures.

The seven-month delay in seeking to name the additional defendants is not consistent with the

exercise of diligence, so the Court will deny Plaintiff’s motion for leave to amend his

complaint. See Sherman, 532 F.3d at 716-18 (Good cause for a belated amendment requires a

showing that, despite the diligence of the movant, the belated amendment could not



                                                 2
    reasonably have been offered sooner). The Court notes that Plaintiff could have added these

    seven individuals as defendants when he sought leave to file his second amended complaint

    on November 13, 2018. (ECF No. 17)

           In the present posture of the case, the Court finds that granting Plaintiff leave to file a

    third amended complaint would cause undue prejudice to Defendants. It has been ten months

    since Plaintiff first filed his complaint. (ECF No. 1) Plaintiff has already been granted leave

    to file amended complaints on two other occasions. See Hammer v. City of Osage Beach,

    Mo., 318 F.3d 832, 844-45 (8th Cir. 2003) (finding “that the district court did not abuse its

    discretion in denying [the Plaintiff’s] second motion for leave to amend his complaint …

    [where the Plaintiff] filed his second motion to amend nearly fifteen months after the filing of

    his original complaint … and the [Defendant] had moved for summary judgment on the

    pleaded theories.”)). 1 Cf. Bediako v. Stein Mart, Inc., 354 F.3d 835 (8th Cir. 2004) (given the

    stage of the litigation process, court did not abuse its discretion in denying plaintiff leave to

    file amended complaint one year after initial complaint was filed and after defendant had

    moved for summary judgment). The Court finds that Plaintiff cannot show diligence because

    the defendants he seeks to add in his proposed third amended complaint were available to him

    as of September 5, 2018, and when he filed his second amended complaint, and he has not

    shown good cause for his untimely amendment, proffered almost seven months past the

    deadline.




1
  Although Plaintiff requested the Court to “take notice that the Defendants has[sic] not filed any
dispositive motions in this action,” the Court record shows that Defendants had already filed
their summary judgment motion but Plaintiff had not received the mailed copy before he filed
the instant motion.
                                                     3
      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File a Third

Amended Complaint (ECF No. 48) is DENIED.

                                             /s/ John M. Bodenhausen
                                             JOHN M. BODENHAUSEN
                                             UNITED STATES MAGISTRATE JUDGE

     Dated this day 1st of May, 2019.




                                         4
